—Order unanimously affirmed without costs. Memorandum: Respondent contends that she was denied due process of law and a fair hearing because of Family Court’s “relentless, hostile, and derisive” questions. That contention is not preserved for our review, and, in any event, lacks merit. Although it appears that the court, respondent, and respondent’s attorney engaged in some tense verbal exchanges, the record establishes that the court’s questions were designed to clarify respondent’s testimony and the best interests of the child (see, Matter of Stanziano v Stanziano, 235 AD2d 845, 846). The record does not establish that the court was biased or prejudiced against respondent, and thus we perceive no reason to reverse the order and to remit the matter to a different Judge (see, Family Ct Act § 340.2 [3] [b]; see also, Matter of Jamar W., 269 AD2d 103). (Appeal from Order of Erie County *939Family Court, Mix, J. — Terminate Parental Rights.) Present— Hayes, J. P., Hurlbutt, Scudder and Kehoe, JJ.